Citation Nr: 0215750	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  00-00 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for 
polyradiculoneuropathy of the right lower extremity (formerly 
rated with bilateral polyradiculoneuropathy), currently 
evaluated as 10 percent disabling for the period beginning 
April 4, 2000.  

2.  Entitlement to an increased rating for 
polyradiculoneuropathy of the left lower extremity (formerly 
rated with bilateral polyradiculoneuropathy), currently 
evaluated as 10 percent disabling for the period beginning 
April 4, 2000.  

3.  Entitlement to an increased (compensable) evaluation for 
bilateral polyradiculoneuropathy of the lower extremities, 
for the period preceding April 4, 2000.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had three months and one day of active peace-time 
military service from July 11, 1984 to October 11, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
RO, which denied a compensable evaluation for bilateral 
polyradiculoneuropathy of the lower extremities.  In July 
2002, the RO assigned two separate 10 percent ratings for 
each of the veteran's lower extremity 
polyradiculoneuropathies.  In doing so, the two 10 percent 
ratings were made effective from April 4, 2000, the date of a 
second of three VA examinations on appeal. 

The Board remanded the appeal in February 2001, for necessary 
procedural and substantive development, both of which have 
been satisfactorily completed.  

In July 2002, the RO denied the veteran's claim of clear and 
unmistakable error in the initial noncompensable rating of 
the veteran's service-connected disability.  The veteran has 
not filed a notice of disagreement in response to the RO's 
decion of July 2002.  Therefore, the question of clear and 
unmistakable error in the initial noncompensable rating is 
not before the Board. 



FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate his claims, obtained all 
relevant and available evidence specifically identified by 
the veteran, and provided him appropriate VA medical 
examinations, all in an effort to assist him in 
substantiating his claims for VA compensation benefits.  

2.  For the period beginning April 4, 2000, the veteran's 
service-connected polyradiculoneuropathy of the right lower 
extremity is shown to be productive of a disability picture 
that more nearly approximates, but does not exceed, that of 
moderate incomplete paralysis of the internal popliteal 
nerve.

3.  For the period preceding April 4, 2002, the veteran's 
service-connected polyradiculoneuropathy of the right lower 
extremity is shown to be productive of a disability picture 
that more nearly approximates, but does not exceed, that of 
moderate incomplete paralysis of the internal popliteal 
nerve.  

4.  For the period beginning April 4, 2000, the veteran's 
service-connected polyradiculoneuropathy of the left lower 
extremity is shown to be productive of a disability picture 
that more nearly approximates, but does not exceed, that of 
moderate incomplete paralysis of the internal popliteal 
nerve.

5.  For the period preceding April 4, 200, the veteran's 
service-connected polyradiculoneuropathy of the left lower 
extremity is shown to be productive of a disability picture 
that more nearly approximates, but does not exceed, that of 
moderate incomplete paralysis of the internal popliteal 
nerve.  



CONCLUSIONS OF LAW

1.  For the period beginning April 4, 2000, the criteria for 
the assignment of a  rating higher than 10 percent for 
service-connected polyradiculoneuropathy of the right lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 
4.123, 4.124, 4.124a including Diagnostic Code 8523 (2001).  

2.  For the period beinning April 4, 2000, the criteria for 
the assignment of a rating higher than 10 percent for 
service-connected polyradiculoneuropathy of the left lower 
extremity are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.20, 
4.123, 4.124, 4.124a including Diagnostic Code 8523 (2001).  

3.  For the period preceding April 4, 2000, a separate 10 
percent rating for service-connected polyradiculoneuropathy 
of the right lower extremity is warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.20, 4.123, 4.124, 4.124a including Diagnostic 
Code 8523 (2001).  

4.  For the period preceding April 4, 2000, a separate 10 
percent rating for service-connected polyradiculoneuropathy 
of the left lower extremity is warranted.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.20, 4.123, 4.124, 4.124a including Diagnostic 
Code 8523 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The duty to assist has been adequately discharged by VA with 
respect to each of the issues addressed on appeal.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 45,630-32 (Aug. 
29, 2001)(to be codified at 38 C.F.R. § 3.159) (VCAA).  That 
is, the veteran was provided adequate VA examinations, 
including in February 1999, April 2000 and October 2001.  
Additionally, the veteran has received special VA care and 
evaluation, including electromyographic (EMG) testing in July 
2000.  The above development and medical evidence provides 
the Board with an adequate clinical picture of the severity 
of the veteran's service-connected disabilities at issue.  
Additional medical opinion evidence would be duplicative of 
evidence already of record.  Given the above, the Board finds 
that VA has met its duty to assist.  

VA has also met VCAA's notice requirements.  The November 
1999 statement of the case (SOC) and the July 2002 
supplemental statement of the case (SSOC) include references 
to the relevant laws and regulations and explanations of the 
application of the laws and regulation to the veteran's 
claims. In September 2001, the RO sent the veteran a letter 
notifying him of the provisions of the VCAA.  The letter of 
September 2001 also included a statement as to what 
information and evidence was necessary to substantiate the 
veteran's claims, along with an account of what VA had done 
to obtain relevant evidence, including records from VA 
Medical Centers in Oklahoma City and Tulsa.  As a result of 
these documents, the RO has notified the veteran of the 
information and evidence necessary to substantiate his 
claims.  The RO has also informed the veteran of what 
information and evidence he needed to provide and what 
information and evidence was being obtained for him by VA.  
Therefore, further development is not required to comply with 
the provisions of VCAA. Quartuccio v. Principi, 16 Vet.App. 
183 (2002).


Disability Ratings-Lower Extremity Radiculoneuropathy.

Generally, disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing demonstrated symptomatology with the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2001).  An appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 
Further, where there is a question as to which of two 
disability evaluations shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. See 38 C.F.R. § 
4.7 (2001).  

The criteria for evaluating the severity of paralysis of the 
anterior tibial nerve (deep peroneal) is set forth at 
Diagnostic Code 8523.  Under that diagnostic code, a 
30 percent evaluation is contemplated for complete paralysis 
of the anterior tibial nerve where dorsal flexion of the foot 
is lost.  20 and 10 percent evaluations are contemplated for 
severe and moderate incomplete paralysis, respectively, and a 
noncompensable evaluation is warranted for mild incomplete 
paralysis.  Neuritis and neuralgia are evaluated under 
Diagnostic Codes 8623 and 8723, respectively. The criteria 
for evaluating those disabilities are consistent with the 
criteria for evaluating paralysis of the anterior tibial 
nerve.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor. 38 C.F.R. § 4.124a.  

Neuralgia, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale as paralysis, with a maximum 
equal to moderate incomplete paralysis. 38 C.F.R. § 4.124.

Neuritis, characterized by loss of reflexes, muscle atrophy, 
sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury 
of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis. The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis. 38 C.F.R. § 4.123.

The veteran has voiced complaints of having pain, numbness 
and diminished sensation involving the lower extremities.  
His complaints are appropriately contemplated by the 
Schedule's 10 percent rating for each extremity.  In this 
regard, the Board notes that VA treatment records show 
treatment from March 1999.  A March 17, 1999 VA treatment 
record shows that the veteran reported that his inservice 
paralysis and numbness of the legs had "resolved after two 
weeks" and that he had had "no residual until one year 
ago," approximately in March of 1998.  The veteran reported 
that this numbness and tingling in the feet had progressed 
upward to below the knees, and that his joint weakness 
prevents him for running.  The veteran's claim for an 
increased rating for bilateral polyradiculoneuropathy was 
received in December 1998.  

VA examinations in February 1999, April 2000 and October 2001 
show similar findings warranting no more than two separate 10 
percent disability evaluations for service connected right 
and left lower extremities.  Specifically, on repeated VA 
examinations, the veteran's right and left lower 
polyradiculoneuropathy are primarily shown to be manifested 
by decreased pinprick sensation in the lower extremities and 
sensitivity in the bottoms of the feet, with ataxia when 
performing heel to shin movements, 2+ deep tendon reflexes in 
the lower extremities except at the Achilles, where they are 
1+ bilaterally, some weakness when extending the toes, 
particularly the big toe on the left, and decreased vibratory 
sensation in the dorsum of the feet distally.  The veteran's 
lower extremities have good muscle strength, he has no 
vascular changes, he has good bilateral ankle strength to 
dorsiflexion and plantar flexion, and he can stand on his 
feels and on his toes without too much difficulty.  The 
veteran has numbness in the feet and legs, as well as some 
weakness of the legs, and paresthesias or tingling upon 
prolonged sitting.  On VA examination in October 2001, the 
veteran's muscle strength was tested to be 5/5, with no 
atrophy noted, and normal hair distribution in the lower 
extremities.  Pulses were 2=/4= in the lower extremities, 
with no peripheral cyanosis, and no tenderness to any muscle 
group of the lower extremities.  Sensory testing revealed 
decreased sensation in the feet bilaterally, right greater 
loss than left, with normal testing between the ankles and 
the knees, as well as normal pinprick testing.  

In October 2001, a VA examiner reviewed the results of an 
electromyographic (EMG) study of July 2000, which had found 
that the veteran's sensorineuropathy and both high arches and 
hammertoes suggest that he has a long-standing or inherited 
process.  It was the VA examiner's opinion that the diagnosis 
for the veteran's service-connected polyradiculoneuropathies 
was mild to moderate chronic generalized neuropathy of the 
bilateral feet.  

Given this medical evidence, the Board finds that the 
polyradiculoneuropathy of each of the veteran's right and 
left lower extremities is productive of a disability picture 
which is no more than that which is contemplated by moderate 
incomplete paralysis of the internal popliteal nerve.  Severe 
impairment is not demonstrated by any medical evidence of 
record.  Rather, recent VA treatment records show multiple 
complaints regarding the veteran's spine and hands, matters 
which are not for consideration in evaluating his service-
connected lower extremity disorder.  Additionally, while the 
veteran reports decreased sensation and symptomatology from 
the feet up beyond the ankles and into the feet, the October 
2001 VA examiner could find no objective evidence of any such 
impairment, and earlier VA examinations merely revealed 
symptoms which fall far short of severe impairment under 
Diagnostic Code 8524.  Furthermore, the March 1999 VA 
treatment record shows that both before and after April 4, 
2000, the manifestations of disability warranting separate 10 
percent ratings for the left and right legs were present.

In conclusion, a rating higher than 10 percent is not 
warranted for the left lower extremity for the period 
beginning April 4, 2000, and a rating higher than 10 percent 
is not warranted for the right lower extremity for the period 
beginning April 4, 2000.  For the period preceding April 4, 
2000, however, an increased rating is warranted, with 
separate 10 percent rating for each low extremity.


ORDER

For the period beginning April 4, 2000, a rating higher than 
10 percent for polyradiculoneuropathy of the right lower 
extremity is denied.

For the period beginning April 4, 2000, a rating higher than 
10 percent for polyradiculoneuropathy of the left lower 
extremity is denied.

For the period preceding April 4, 2000, an increase to 10 
percent for the right lower extremity and 10 percent for the 
left low er extremity is granted.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

